TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00761-CR




                                  Roberto Alonzo Jr., Appellant

                                                     v.

                                   The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 05-7936-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Roberto Alonzo Jr. pleaded no contest to driving while intoxicated after his pretrial

motion to suppress was overruled. There was a plea bargain, which was followed. The plea

documents in the clerk’s record contain a waiver of appeal signed by Alonzo with this handwritten

addition: “This is a plea-bargain case. I waive only those matters not raised by written motion and

those matters not raised in the pretrial hearing.”

               The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal” and also that “the defendant has waived the right of appeal except for pretrial

issues.” The first statement is incorrect. The second, while not incorrect under the circumstances,

is an awkward way of saying that Alonzo has the right to appeal matters raised by written motion

filed and ruled on before trial. See Tex. R. App. P. 25.2(a)(2)(A). Using the form promulgated by

the court of criminal appeals, the court should have certified that this is a plea-bargain case, but
matters were raised by written motion filed and ruled on before trial and not withdrawn or waived,

and the defendant has the right of appeal. See certification form in notes following Tex. R. App. P.

25.2 (West 2003).

               The appeal is abated for the trial court to prepare and file an amended certification

of the right of appeal. Tex. R. App. P. 25.2(f). A supplemental clerk’s record containing the

amended certification shall be tendered for filing no later than December 28, 2006.




                                              ___________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: December 14, 2006

Do Not Publish




                                                 2